Citation Nr: 0838167	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
amount of $1,892.60.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1971.  The veteran died in July 1988.  The appellant is the 
veteran's daughter and she was awarded DIC benefits effective 
from July 1, 2004.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the RO's 
Committee on Waivers and Compromises (COWC) in San Diego, 
California, which denied the appellant's request for waiver 
of the recovery of an overpayment of DIC benefits in the 
calculated amount of $1,892.60.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before the Board can properly adjudicate the claim, however, 
additional procedural development is required.  Review of the 
record shows that in August 2005, the appellant requested a 
waiver of the overpayment indebtedness in the amount of 
$1,892.60.  In a December 2005 decision, the COWC denied the 
request.  The COWC found that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the indebtedness.  The COWC added that a 
waiver of the overpayment indebtedness was precluded because 
collection of the indebtedness was not against equity and 
good conscious.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (2008).  The appellant filed a 
notice of disagreement as to the December 2005 decision.  A 
statement of the case was issued in April 2007.  

The Board finds that the April 2007 Statement of the Case was 
defective.  In the statement of the case, the COWC only 
addressed the issue of whether the creation of the 
indebtedness was valid.  The statement of the case did not 
address the issue of entitlement to a waiver of the 
overpayment indebtedness and did not notify the appellant of 
the pertinent law and regulations regarding waivers, 
including 38 U.S.C.A. § 5302(b) and 38 C.F.R. §§ 1.962, 
1.963, 1.965.  When considering whether a waiver of 
indebtedness is warranted, VA must consider whether 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 
1.963, 1.965.  The resolution of this question involves the 
consideration of various elements including, inter alia, the 
fault of the debtor, the fault of VA, undue hardship, unjust 
enrichment, whether collecting the debt would defeat the 
purpose of the benefit, and whether the appellant changed his 
or her position to his or her detriment as a result of the 
overpayment.

Pertinent regulations provide that a statement of the case 
issued to an appellant must be complete enough to allow the 
appellant to present his or her argument before the Board and 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2008).  To 
ensure due process, on remand, the appellant should be issued 
a statement of the case that includes the laws and 
regulations pertaining to entitlement to a waiver of 
overpayment indebtedness, including citation and discussion 
of the provisions of 38 U.S.C.A. § 5302(b) and 38 C.F.R. §§ 
1.962, 1.963, 1.965.  The Board also finds that the appellant 
must be given the appropriate period of time to respond.

The record shows that the appellant submitted a financial 
status report in 2005.  In a March 2006 notice of 
disagreement, the appellant stated that she had additional 
expenses including expenses for books, car insurance, and 
gas.  She also stated that she was attempting to find a part-
time job.  It would be useful to obtain a current financial 
status report to determine how the appellant's circumstances 
have changed since 2005. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain a 
current financial status report.

2.  Issue a statement of the case 
regarding the issue on appeal.  The 
statement of the case should address the 
issue of whether the debt was created by 
fraud, misrepresentation, or bad faith and 
address whether collection of the debt 
would be against equity and good 
conscience.  The statement of the case 
should contain all pertinent law and 
regulations for entitlement to a wavier of 
overpayment indebtedness including the 
provisions of 38 U.S.C.A. § 5302(b) and 
38 C.F.R. §§ 1.962, 1.963, 1.965.  If the 
claim remains denied, the case should be 
returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

